Citation Nr: 0517452	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  99-12 187	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas


THE ISSUE

Whether timely substantive appeal to the Board was filed with 
respect to the issue of entitlement to an increased 
disability rating for service-connected post-traumatic stress 
disorder (PTSD), currently evaluated as fifty (50) percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to May 
1969.  

This matter is again before the Board of Veterans' Appeals 
(Board) following completion of the Board's April 2004 remand 
order directing the RO to furnish the veteran and his 
representative a Statement of the Case (SOC) on the issue of 
an increased rating for service-connected PTSD and to inform 
them of the statutory period within which appeal to the Board 
must be perfected.  The Board's remand directives were 
completed.  However, as discussed herein, no timely 
substantive appeal was filed thereafter, and the Board is 
without jurisdiction to decide the claim on its merits.  The 
veteran and his accredited representative also were notified 
of the right to be heard on the issue of potential 
jurisdictional defect, but did not respond within the 
prescribed time period.  Therefore, the appeal is dismissed.     


FINDINGS OF FACT

1.  In June 2003, the RO granted service connection for PTSD 
and assigned a 50 percent rating therefor, effective January 
13, 1998.  In the same month, the veteran was notified of the 
decision and of his appeal rights.  

2.  The veteran filed a timely notice of disagreement on the 
issue of an increased evaluation for PTSD.  A Statement of 
the Case (SOC) on this issue was sent to the veteran and his 
accredited representative on July 15, 2004.  

3.  The veteran did not file substantive appeal to the Board 
within 60 days after issuance of the SOC, or within the 
remainder of one year after notification of the June 2003 RO 
decision. 

4.  On April 15, 2005, the veteran and his representative 
were notified of a 60-day opportunity to respond, submit 
evidence, or request a hearing on the issue of a potential 
jurisdictional defect arising from the apparent lack of 
timely substantive appeal.  No return communication was 
received within this period.    

CONCLUSION OF LAW

With no timely substantive appeal to the Board with respect 
to the issue of entitlement to an increased evaluation for 
service-connected PTSD, the appeal on the issue is dismissed 
for lack of Board jurisdiction.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302, 
20.305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether it has jurisdiction to 
consider the underlying claim of entitlement to an increased 
disability evaluation for service-connected PTSD, currently 
evaluated as 50 percent disabling.  The pertinent procedural 
history specific to PTSD is as follows.

The veteran initially filed a "nervous" condition service 
connection claim (informal) in 1995, and in August 1997, a 
formal claim (VA Form 21-526) on the same condition.  In 
December 1997, the RO initially denied the claim, 
characterizing the issue as one for service connection for 
anxiety disorder, as the record, to date, reflected such 
diagnosis.  In August 1998, the RO denied service connection 
for PTSD.  The veteran sought appellate review of the denial 
of service connection for PTSD, and in June 1999, testified 
at a hearing before an RO Decision Review Officer.  The 
veteran declined to testify before a Veterans Law Judge of 
the Board.  The Board remanded the matter in January 2001 for 
further development.  

Following further development consistent with the Board's 
remand order, service connection was granted for PTSD in a 
June 2003 rating decision, with a 50 percent disability 
rating assigned therefor, effective January 13, 1998.  The 
veteran was notified of the decision via a June 30, 2003 
letter.  The record indicates that the veteran expressed his 
desire for a higher rating for PTSD, via written argument of 
his representative, submitted in November 2003.  Thus, as 
this argument was considered a notice of disagreement 
expressing dissatisfaction with the rating assigned for PTSD, 
an SOC was due the veteran and his representative.  No SOC 
was provided before the case was sent to the Board, and in 
April 2004, the Board remanded the matter for the issuance of 
an SOC, consistent with Manlincon v. West, 12 Vet. App. 238 
(1999).  Consistent with the Board's order, the RO issued an 
SOC dated in July 2004.  The July 15, 2004 cover letter 
accompanying the SOC explicitly informed the veteran that he 
must perfect a timely appeal for appellate consideration of 
his PTSD increased rating claim.

The law provides that "questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (2004).  This 
determination may be made at any stage of a proceeding, 
regardless of whether the RO considered the issue.  38 C.F.R. 
§ 20.101(d) (2004).  It is well-established judicial doctrine 
that any statutory tribunal, such as the Board, must ensure 
that it has jurisdiction over each case before adjudicating 
the merits of the case, and that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

Appellate review of an RO decision is initiated by a timely 
notice of disagreement and completed by a timely substantive 
appeal after an SOC is furnished, typically by filing a VA 
Form 9, or Form 9-equivalent.  38 U.S.C.A. § 7105(a) (West 
2002), 38 C.F.R. § 20.200 (2004).  A notice of disagreement 
is written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction (that is, the RO) and a desire to contest the 
determination.  38 C.F.R. § 20.201 (2004).  A substantive 
appeal consists of a properly completed VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence 
containing necessary information for substantive appeal.  38 
C.F.R. § 20.202 (2004).  A substantive appeal must be filed 
within 60 days of the date that the agency of original 
jurisdiction mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b) (2004).  
A substantive appeal postmarked prior to the expiration of 
the applicable time period will be accepted as timely filed.  
In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  38 C.F.R. § 20.305 (2004) 
("postmark rule").

The veteran was given notice of the June 2003 rating decision 
via a June 30, 2003 letter, which included VA Form 4107, 
"Your Rights to Appeal Our Decision."  This form advised 
the appellant of the need to complete a timely substantive 
appeal.  As noted in its 2004 remand order, the Board 
construed the accredited representative's November 2003 
written argument as a notice of disagreement as to the June 
2003 rating decision on the issue of an increase rating for 
PTSD.

Consistent with the Board's remand, the RO sent the veteran 
and his representative an SOC specific to the issue of 
entitlement to a higher rating for PTSD.  A July 15, 2004 
cover letter to the SOC explained: 

You must filed your appeal with this office within 
60 days from the date of this letter or within the 
remainder, if any, of the one-year period from the 
date of the letter notifying you of the action that 
you have appealed.  If we do not hear from you 
within this period, we will close your case.  If 
you need more time to file your appeal, you should 
request more time before the time limit for filing 
your appeal expires.  See item 3 of the 
instructions in VA Form 9, Appeal to the Board of 
Veterans' Appeals.  [Emphasis in original.] 

The record documents no communication at all from either the 
veteran or his representative until after the deadline for 
perfection of appeal had expired.  More specifically, here, 
Form 9 or a Form 9-equivalent was due mid-September 2004 (60 
days after notice of the SOC).  (This is the later date, as 
compared to the date that is one year after notice of the 
June 2003 rating decision.)  No such form, or Form 
9-equivalent, was filed.  Nor did the veteran request 
additional time to perfect his appeal.  Rather, the veteran's 
representative submitted written argument dated October 4, 
2004.  The Board acknowledges that the representative's 
argument does not bear a "date-of-receipt" stamp showing 
exactly when it was received; nor does the record include an 
envelope that might have contained the statement (the 
statement might have been submitted without an envelope, as 
the letterhead indicates that it was submitted by the 
Washington, D.C. National Service Office of Disabled American 
Veterans).  Nonetheless, given that the argument itself is 
dated October 4, 2004, weeks after the deadline for 
perfection of appeal had passed, the Board finds it 
reasonable to conclude that the argument was not received in 
mid-September 2004 (as it is inconceivable why the 
representative would have entered October 4, 2004 if this 
date were not in fact the correct date, unless the date entry 
was a typographical error, but this is not alleged here).  
Thus, the October 4, 2004 argument cannot be construed as a 
timely Form 9-equivalent.  

When the Board, sua sponte, considers a jurisdictional 
question such as the one addressed herein, the claimant must 
be given notice of the potential jurisdictional defect and a 
60-day opportunity to respond, submit evidence, or request a 
hearing.  38 C.F.R. § 20.101(d) (2004).  This opportunity was 
provided via an April 15, 2005 letter to the veteran and his 
representative.  No return communication was received from 
the veteran or his representative as of mid-June 2005.  

Pertinent case law provides that the Board may dismiss a 
matter for which the claimant did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal, as is the 
case here.  See Roy v. Brown, 5 Vet. App. 554, 555 (1993).  
It has been held that the "formality" of perfecting timely 
appeal is part of a clear and unambiguous statutory scheme 
that requires the filing of both a notice of disagreement and 
a formal appeal to the Board.  Id.  The veteran in this case 
was provided notice of his appellate rights, and of his right 
to be heard on why timely substantive appeal should be deemed 
to have been filed in this case.  He did not, however, 
perfect timely appeal or seek to be heard on the issue of 
jurisdictional defect.    

In consideration of the foregoing, the Board must conclude 
that timely substantive appeal to the Board on the issue of 
an increased disability rating for PTSD, currently evaluated 
as 50 percent disabling, was not filed.  Without timely 
perfected appeal, the Board has no jurisdiction to address 
the matter.  The appeal is dismissed.  
 

ORDER

The appeal as to the claim of entitlement to an increased 
evaluation for 
service-connected PTSD, currently evaluated as 50 percent 
disabling, is dismissed for lack of Board jurisdiction due to 
the absence of timely substantive appeal to the Board.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


